MEMORANDUM
Before KOELSCH and TRASK, Circuit Judges, and MURPHY,* District Judge.
Plaintiff insurance company appeals from a summary judgment entered against it and in favor of the three defendants it had sued on alternate theories of indemnity or contribution.
Originally, one Ann Scott was injured when she walked through a glass panel adjacent to a glass door of an office leased by Allen C. Edwards Realty Co. (“Edwards”) from Park City Corporation (“Park City”). The glass panel and glass door were installed by Modem Homes, Inc. (“Modern”), who in turn had purchased them from Mercer Industries, Inc. (“Mercer”).
Scott sued Edwards, Park City, Modern and Mercer in an Oregon state court. During trial, Park, Modern and Mercer settled with her, but Edwards refused and accordingly the case went to the jury only against Edwards, resulting in a verdict and judgment in favor of Scott. Said judgment was affirmed by the Oregon Supreme Court in Scott v. Mercer Steel Co., et al., 263 Or. 464, 503 P.2d 1242 (1972).
Plaintiff satisfied the judgment and became subrogated to the rights of Edwards. It thereafter brought a diversity suit against Park; Modern and Mercer in the United States District Court for the District of Oregon.
Thereafter, summary judgment was granted in favor of the defendants in a well-reasoned opinion by District Judge Burns, D.C.Or., 1973, 397 F.Supp. 411. We affirm for the reasons stated in Judge Burns’ opinion.